                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

UNITED STATES OF AMERICA                        )
                                                )        Case No. 1:19-cr-22
v.                                              )
                                                )        Judge Travis R. McDonough
ARBEY SANCHEZ GONZALEZ                          )
                                                )        Magistrate Judge Christopher H. Steger
                                                )


                                             ORDER



        U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

24) recommending that the Court: (1) grant Defendant’s motion to withdraw his not-guilty plea

as to Count One of the one-count Indictment; (2) accept Defendant’s guilty plea as to Count One

of the one-count Indictment; (3) adjudicate Defendant guilty of illegal reentry in violation of 8

U.S.C. § 1326(a); and (4) order that Defendant remain in custody until sentencing in this matter

or further order of this Court.

        Neither party filed a timely objection to the report and recommendation. After reviewing

the record, the Court agrees with Magistrate Judge Steger’s report and recommendation.

Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

recommendation (Doc. 24) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

     1. Defendant’s motion to withdraw his not-guilty plea to Count One of the one-count

        Indictment is GRANTED;

     2. Defendant’s plea of guilty to Count One of the one-count Indictment is ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of illegal reentry in violation of 8 U.S.C. §

        1326(a);
4. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on August 9, 2019, at 2:00 p.m. before the undersigned, or until

   further order of this Court.

   SO ORDERED.


                                        /s/Travis R. McDonough
                                        TRAVIS R. MCDONOUGH
                                        UNITED STATES DISTRICT JUDGE




                                          2
